DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	In response to the 4/6/21 amendment, the restriction requirement is withdrawn.

Specification
	The amendment filed 8/27/18 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 2/15/17 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)) (delete “the contents of each of which are hereby incorporated by reference in their entirety”).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “or when this claim is dependent upon claim 15 or claim 16, for said carrier unit and said . Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cooling element…for cooling fluid released from said aerosol-forming precursor during heating” in claims 15 and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance, the corresponding structure is a plurality of cooling formations 42 which are a plurality of longitudinal channels that extend along the length of the cooling element 38 (Page 19, first paragraph).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 26, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a substantially concertina arrangement" in claims 4, 26, and 48 is a relative term which renders the claim indefinite.  The term "substantially concertina" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, "a substantially concertina arrangement" will be interpreted as “a concertina arrangement” or folded in an accordion-like manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12-14, 17-18, 23-30, 34-36, 39-40, 45-51, 55-58, and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuber (WO 2015/082652).
Claims 1, 23, 45, and 78. Zuber discloses an aerosol generating article 1000 (carrier cartridge) comprising an aerosol forming substrate 1020 (carrier substrate) (Page 8, lines 16-25; Figure 2). The aerosol-forming substrate 1020 (carrier substrate) comprises an aerosol-generating rod formed from a crimped and gathered sheet of nicotine pyruvate and glycerin bearing paper (Page 8, lines 28-29). The sheet is made from cigarette paper that has been soaked in a liquid formulation comprising nicotine pyruvate, glycerine, and water (Page 7, lines 24-28). Aerosol generating article 1000 (carrier cartridge) has a mouth-end 1012 which a user inserts into his or her mouth during use, and a distal end 1013 located at the opposite end of the article to the mouth end 1012 (Page 8, lines 21-25). The distal end 1013 is inserted into aerosol-generating system 2000 (aerosol delivery system) which utilizes a heating blade 2100 to heat the aerosol-forming substrate 1020 (carrier substrate) of aerosol generating article 1000 (carrier cartridge). The heating blade is mounted within an aerosol article receiving chamber of aerosol-generating device 2010 (Page 9, lines 28-35; Figure 5). Aerosol-generating device 2010 comprises a housing 6130 which is open at one end to receive aerosol generating article 1000 (carrier cartridge) (Page 10, lines 3-8; Figures 5 and 6). In use, the user draws on the mouth-end 1012 of the smoking article 1000 and the aerosol-forming substrate 1020 is heated to a temperature at which an aerosol is produced. The aerosol is drawn through filter 1050 and into the user’s mouth (Page 8, line 36 – Page 9, lines 4). 
Claims 2, 24, and 46. Zuber discloses that the heating blade 2100 penetrates the aerosol-forming substrate 1020 (carrier substrate) when the aerosol generating article 1000 (carrier cartridge) is inserted into the aerosol-generating device 2010 (Figures 5 and 6).
Claims 3, 8, 25, 30, 47, and 51. Zuber discloses that the aerosol-forming substrate 1020 (carrier substrate) may be a sheet of cellulosic-based material, such as a sheet of paper (Page 3, lines 13-15).
Claims 4, 26, and 48. Zuber discloses that the aerosol-forming substrate 1020 (carrier substrate) comprises a gathered textured sheet. The term ‘textured sheet’ denotes a sheet that has been crimped, embossed, debossed, perforated, or otherwise deformed. The term ‘crimped sheet’ denotes a sheet having a plurality of substantially parallel ridges or corrugations (Page 4, lines 19-29).
Claims 5, 27, and 49. Zuber discloses that the aerosol-forming substrate 1020 (carrier substrate) comprises a gathered textured sheet (Page 4, lines 19-21). The term ‘gathered’ denotes that the sheet of tobacco material is convoluted (folded in a random manner), folded, or otherwise compressed or constricted substantially transversely to the cylindrical axis of the rod (Page 4, lines 12-14).
Claims 6, 28, and 50. Zuber discloses that the aerosol-forming substrate 1020 (carrier substrate) comprises a gathered textured sheet (Page 4, lines 19-21). The term ‘gathered’ denotes that the sheet of tobacco material is convoluted (resulting in layers of the sheet, each layer oriented in a random manner), folded, or otherwise compressed or constricted substantially transversely to the cylindrical axis of the rod (Page 4, lines 12-14).
Claims 7 and 29. Zuber discloses that the aerosol generating article 1000 (carrier cartridge) is cylindrical comprises an aerosol-generating rod and one or more other elements assembled within a cigarette paper (Page 6, lines 24-26; Figure 2). The article 1000 has a mouth-end 1012 which a user inserts into his or her mouth during use (Page 8, lines 21-25).
Claims 12, 13, 34, 35, 55, and 56. Zuber discloses that the nicotine and the aerosol-former may be combined with water. The liquid formulation may then be absorbed (impregnated) by a sorbent substrate or coated onto the surface of a substrate (Page 3, lines 10-15).
Claims 14, 36, and 57. Zuber discloses that the aerosol-forming substrate 1020 (carrier substrate) comprises nicotine absorbed or coated thereon, the nicotine being in the form of one or more nicotine salt (Page 2, lines 22-35).
Claims 17, 18, 39, 40, and 58. Zuber discloses that the aerosol generating article 1000 (carrier cartridge) comprises an aerosol-generating rod and one or more other elements assembled within a cigarette paper 1060 (housing) (Page 6, lines 24-26; Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10, 31, 32, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2015/082652) in view of Talon et al. (US 2014/0345633).
Claims 9, 10, 31, 32, 52, and 53. Zuber discloses the aerosol delivery system of claim 3, the cartridge of claim 25, and carrier unit of claim 47, but does not explicitly disclose that the aerosol-forming substrate 1020 (carrier substrate) comprises a plastic or plastic matrix composite, or a ceramic or ceramic matrix composite. 
	Talon et al. discloses an aerosol generating system comprising a solid aerosol-forming substrate deposited on the surface of a carrier in the form of a sheet, foam, gel or slurry ([0073]). Talon et al. teaches that an alternative to a solid aerosol-forming substrate is a liquid aerosol-forming substrate which may be absorbed into a porous carrier material. The porous carrier material may be made from any suitable absorbent plug or body, for example, a foamed metal or plastics material, polypropylene, terylene, nylon fibres or ceramic ([0074]).
	Since Talon et al. teaches that plastic and ceramic porous carriers are suitable alternatives to a solid aerosol-forming substrate such as a sheet, one of ordinary skill in the art before the effective filing date would recognize that the aerosol-forming substrate 1020 (carrier substrate) of Zuber could be replaced by a liquid aerosol-forming substrate absorbed into a porous carrier material made of a plastic material or a ceramic material .

Claims 11, 33, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2015/082652) in view of Talon et al. (US 2014/0345633) and further in view of Dickens et al. (US 2017/0215476).
Claims 11, 33, and 54. Zuber in view of Talon et al. teaches the aerosol delivery system of claim 10, the cartridge of claim 32, and carrier unit of claim 53, but does not explicitly disclose that the ceramic porous carrier comprises alumina-silicate fibers.
	Dickens et al. discloses an aerosol provision system comprising a liquid storage component 502 with a liquid storage body 506 defining a liquid storage area. The liquid storage area comprises a liquid formulation from which an aerosol is to be generated. The base of the liquid storage component is open and cooperates with membrane 601. The membrane 601 is formed from ceramic fibers such as alumina silicate wool ([0039]-[0041]).
	Dickens et al. teaches that the membrane 601 is positioned between the liquid storage area and an aerosol generating area of the system (not shown in FIG. 5). The membrane 601 allows for the liquid formulation contained in the liquid storage area to be fluidly communicated to the aerosol generating area of the system ([0040]). In this regard, the presence of the membrane typically results in a reduced “flow” of liquid compared to the “direct flow” that is seen in other systems of the prior art not employing such a membrane 601 ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include alumina silicate wool fibers in the porous .

Claims 15, 16, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2015/082652).
Claims 15 and 37. Zuber discloses the aerosol delivery system of claim 1 and the cartridge of claim 23 wherein aerosol generating article 1000 (carrier cartridge) comprises a cooling element 5040 in one embodiment. The cooling element is positioned between a support element 5030 and mouthpiece 5050 (Figure 3; Page 9, lines 5-20).
Although Zuber does not explicitly disclose that the cooling element is disposed adjacent to the aerosol forming substrate 5020, it would have been obvious to one of ordinary skill in the art that the elements of the aerosol generating article could be rearranged such that the cooling element is positioned adjacent the aerosol forming substrate without modifying the operation of the device. It has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art (See MPEP §2144.04(VI)(C)). 
Claims 16 and 38. Zuber discloses that the cooling element 5040 comprises a crimped and gathered sheet of polylactic acid (thus forming a plurality of channels/cooling formations) circumscribed by a wrapper (Page 9, lines 14-15).

Claims 19-22, 41-44, and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2015/082652) in view of Sutton et al. (US 2018/0338520).
Claims 19, 41, and 59. Zuber discloses the aerosol delivery system of claim 1, the cartridge of claim 23, and carrier unit of claim 45, but does not explicitly disclose that the aerosol-forming substrate 1020 (carrier substrate) comprises a first substrate comprising said aerosol-generating precursor and a thermally conductive second substrate configured to conduct heat from the heater element to the first substrate to cause release of said aerosol-forming precursor therefrom.
Sutton et al. discloses an article for heating smokable material, the article 50 comprising an annular first body of smokable material 53 (first substrate) located around a body of porous aerosol containment material 54 ([0093]; Figure 4). The article 50 of further comprises an annular second body of thermally-conductive material 56 (second substrate). The second body of thermally-conductive material 56 comprises a metal foil, such as aluminum foil ([0101]; Figure 4). The second body of thermally-conductive material 56 (second substrate) is for conducting heat from radially-inside of the article 50 ([0102]; Figure 4).
Sutton et al. teaches that the configuration of the annular first body of smokable material 53 (first substrate) and thermally-conductive material 56 (second substrate) conducts heat from radially inside of the article and also increases the rigidity or robustness of the article 50 ([0102]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerosol-forming substrate 1020 (carrier substrate) of Zuber so it comprises a first substrate comprising 
Claims 20, 42, and 60. Modified Zuber discloses that annular first body of smokable material 53 (first substrate) is an annular ring disposed around annular second body of thermally-conductive material 56 (second substrate) (Sutton Figure 4).
Claims 21, 43, and 61. Modified Zuber discloses that annular second body of thermally-conductive material 56 (second substrate) has an air gap 58 (opening) into which heater 22 is inserted (Sutton [0102]; [0136]; Figures 4, 6, and 7).
Claims 22, 44, and 62. Modified Zuber discloses that a body of porous aerosol containment material 54 (isolation layer) separates annular first body of smokable material 53 (first substrate) and annular second body of thermally-conductive material 56 (second substrate) (Sutton [0093]; Figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747